Heydenfeldt, Justice.
This record discloses the trial by the Court of a motion involving an issue of fact.
The judgment recites, “ by consent of parties the motion is overruled without prejudice to either party on appeal.”
This judgment is pro forma, but it is unaccompanied by any agreed statement of facts, and there is no finding by the Court.
In Russel v. Almador, we decided that without such finding the judgment cannot stand. The agreed statement of facts can be the only substitute for it.
The judgment is reversed, and cause remanded for a new trial.